Order entered November 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00893-CV

                          REFUGIO GOMEZ, ET AL., Appellants

                                                V.

                                      LY SOL, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06613-D

                                           ORDER
       We GRANT appellants’ November 24, 2014 motion for a second extension of time to

file brief and ORDER the brief be filed no later than December 29, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE